             Case 7:11-cr-00324-CS Document 410 Filed 09/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                               ORDER

STEVEN NEGRON,                                                      11-CR-324-1 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Steven Negron’s motion for reduction of sentence under

18 U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 406),1 and the

Government’s opposition thereto, (Doc. 409).2

        Defendant was arrested on April 14, 2011 and detained. On April 19, 2013, he was

sentenced principally to 198 months’ imprisonment. (Doc. 286). This sentence was 64 months

below the low end of his advisory Sentencing Guidelines range of 262-327 months. (See

Presentence Report (“PSR”) at 22.) Defendant has served approximately 112 of those 198

months.

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy


        1
        Defendant also requests home confinement, but only the Bureau of Prisons, not the
Court, can provide that relief. See 18 U.S.C. § 3624(c); CARES Act, Pub. L.
No. 116-136, § 12003(b)(2) (2020).
        2
       The Government redacted portions of its submission that relate to Defendant’s health.
The Court will file the unredacted submission under seal.
           Case 7:11-cr-00324-CS Document 410 Filed 09/08/20 Page 2 of 4




Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above.

       Defendant argues that he suffers from a health condition – acute bronchitis – that,

combined with conditions in prison, puts him at increased risk for severe disease should he

contract COVID-19. Presumably he means to contend that he fits the fourth category.3 He does

not. First, he is not suffering from acute bronchitis; his medical records reveal that he came

down with acute bronchitis in 2016, was given an inhaler at that time, and recovered. That he

suffered an acute disease four years ago does not suggest that he has any chronic or lingering

disease now. Further, bronchitis – acute or otherwise – is not among those conditions that the

Centers for Disease Control (“CDC”) has identified as causing, or even perhaps causing,

increased risk.4 Moreover, despite the difficulty in social distancing presented by incarceration,


       3
         Defendant refers to the inability of any prisoner to provide self-care in overcrowded
conditions at FCI Allenwood, but the self-care prong of Policy Statement 1B1.13 refers to an
inability to provide self-care as the result of a serious health condition from which Defendant is
not expected to recover, which Defendant does not assert here. I therefore consider Defendant’s
application under the fourth, catch-all prong.
       4
        Although not mentioned by Defendant, the Government discloses that on July 17, 2020
– the day after Defendant petitioned the Warden for release – Defendant complained at sick call
about wheezing and shortness of breath that mysteriously only occurred between 7 and 10 pm.
Medical staff observed no symptoms and ruled out bronchitis and asthma. At an unrelated
medical appointment on August 8, 2020, Defendant showed no symptoms. Whether the July 17
complaints were fabrications – which would not be surprising given Defendant’s track record,

                                                  2
          Case 7:11-cr-00324-CS Document 410 Filed 09/08/20 Page 3 of 4




FCI Allenwood Low, where Defendant is housed, has identified no current inmate or staff cases,

and only one of each (since recovered) during the pandemic thus far. The factors to which

Defendant points, whether singly or in combination, do not come close to the level of

extraordinary or compelling circumstances.

       Even if they did, I would still have to consider the § 3553(a) factors. Defendant’s offense

was serious: he was a manger of a large-scale cocaine trafficking organization and was

responsible for the distribution of between 50 and 150 kilograms. The instant case was

Defendant’s fourth criminal conviction and second felony. Two of his priors were committed

while he was on bail. A prior lengthy sentence of 6-15 years did not deter him. In this case he

submitted a petition under 28 U.S.C. § 2255 in which he made false statements about his own

understanding of his case and about his attorney’s conduct. (See Doc. 357.) Releasing

defendant after he has served not even 60% of his sentence – a sentence already well below the

advisory Guidelines range – would undermine several of the purposes of sentencing. It would

not be just punishment and would introduce unwarranted sentencing disparities. It would not

give sufficient weight to Defendant’s repeated disrespect for the law. It would not suffice to

protect the public from further crimes by Defendant, unfortunately a distinct possibility given his

apparent continued efforts to game the system. In short, even if Defendant had shown

extraordinary and compelling circumstances, I would deny the motion in light of the offense,

Defendant’s history and the other § 3553(a) factors.




(see Doc. 357 at 11) – or whether he actually had symptoms that only arose during select hours,
he does not appear to suffer any ongoing illness, let alone one that puts him at increased risk for
COVID-19.

                                                 3
         Case 7:11-cr-00324-CS Document 410 Filed 09/08/20 Page 4 of 4




       Accordingly, the motion is denied. The Clerk of Court is respectfully directed to

terminate the pending motion, (Doc. 406), and send a copy of this Order to Defendant Steven

Negron,, No. 64985-054, FCI Allenwood Low, Federal Correctional Institution, P.O. Box 2000,

White Deer, PA 17887.

Dated: September 8, 2020
       White Plains, New York


                                            ____________________________
                                            CATHY SEIBEL, U.S.D.J.




                                               4
